 

Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 1 TO LOAN AND SERVICING AGREEMENT (this “Amendment”) dated as
of August 10, 2016 is by and among Tampa Electric Company, in its capacity as
“Servicer” under the Loan Agreement (as defined below); TEC Receivables Corp.,
in its capacity as “Borrower”, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, in its capacities as “Program Agent” and a “Managing Agent,” The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in its capacity as a “Committed Lender;” and Royal
Bank of Canada, in its capacities as a “Managing Agent” and a “Committed
Lender.” Capitalized terms used herein but not specifically defined herein shall
have the meanings given to such terms in the Loan Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1) The Servicer, the Borrower, the Committed Lenders, the Managing Agents, the
Program Agent and certain Conduit Lenders are parties to that certain Loan and
Servicing Agreement dated as of March 24, 2015 (the “Loan Agreement”).

(2) The parties hereto wish to amend the Loan Agreement, in accordance with
Section 10.01(b) thereof, upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendments to the Loan Agreement. Effective as of the date hereof and
subject to the satisfaction of the condition precedent set forth in Section 2
hereof, the Loan Agreement is hereby amended as follows:

A. Section 1.01 of the Loan Agreement is hereby amended to add the following
sentence at the end of the definition of “LIBO Rate”:

“Notwithstanding the foregoing, at no time shall the LIBO Rate be less than 0%.”

B. Section 7.01 of the Loan Agreement is hereby amended to delete
subsection 7.01(g)(i) and replace it with the following:

“(i) (A) the average of the Dilution Ratios for any three (3) consecutive
Monthly Periods ending during the period from July 31, 2016 through December 31,
2016 shall exceed 5.00% or (B) the average of the Dilution Ratios for any three
(3) consecutive Monthly Periods ending January 31, 2017 or thereafter shall
exceed 3.00%.”

ACTIVE 216431687v.3

--------------------------------------------------------------------------------

 

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof upon the receipt by the Program Agent of this Amendment duly
executed by all of the parties hereto.

SECTION 3. Representations and Warranties.

A. Upon the effectiveness of this Amendment, each of the Borrower and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the Loan Agreement and agrees that all such covenants, representations and
warranties shall be deemed to have been re-made as of the effective date of this
Amendment, unless such representations and warranties by their terms refer to an
earlier date than the Effective Date, in which case they shall be correct on and
as of such earlier date.

B. Each of the Borrower and the Servicer hereby represents and warrants as to
itself (i) that this Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Amendment, that no event shall have occurred and be continuing which constitutes
an Event of Termination or an Incipient Event of Termination.

SECTION 4. Reference to and Effect on the Loan Agreement.

A. On and after the effective date of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Loan Agreement and each reference to the Loan Agreement
in any certificate delivered in connection therewith, shall mean and be a
reference to the Loan Agreement as amended hereby.

B. Each of the parties hereto hereby agrees that, except as specifically amended
above, the Loan Agreement is hereby ratified and confirmed and shall continue to
be in full force and effect and enforceable, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and general equitable
principles.

C. The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of any Lender, any Managing Agent or
the Program Agent under the Loan Agreement or any of the other Facility
Documents, nor constitute a waiver of any provision contained therein.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

2

ACTIVE 216431687v.3

--------------------------------------------------------------------------------

 

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow.]

 

 

 

3

ACTIVE 216431687v.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

TAMPA ELECTRIC COMPANY,

as Servicer

 

 

 

By:

 

/s/ K. M. Caruso

Name:

 

K. M. Caruso

Title:

 

Treasurer

 

TEC RECEIVABLES CORP., as Borrower

 

 

 

By:

 

/s/ K. M. Caruso

Name:

 

K. M. Caruso

Title:

 

Treasurer

 

4

ACTIVE 216431687v.3

--------------------------------------------------------------------------------

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH, as Program Agent

and as a Managing Agent

 

 

 

By:

 

/s/ Christopher Pohl

Name:

 

Christopher Pohl

Title:

 

Managing Director

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Committed Lender

 

 

 

By:

 

/s/ Christopher Pohl

Name:

 

Christopher Pohl

Title:

 

Managing Director

 

5

ACTIVE 216431687v.3

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as a Managing

Agent and as a Committed Lender

 

 

 

By:

 

/s/ Veronica L. Gallagher

Name:

 

Veronica L. Gallagher

Title:

 

Authorized Signatory

 

6

ACTIVE 216431687v.3